UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6637


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ISSAC WORRELL, a/k/a David Patrick Worrell,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:03-cr-00049-H-1)


Submitted:   September 9, 2014           Decided:     September 11, 2014


Before SHEDD and    AGEE,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Issac Worrell, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Issac Worrell appeals the district court’s order

denying his post-judgment motions in his criminal case.               We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                    See

United States v. Worrell, No. 4:03-cr-00049-H-1 (E.D.N.C. Apr.

11, 2014).      We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2